LaROSE, Judge,
Concurring.
I concur in Judge Wallace’s analysis and ultimate conclusion. Based solely on Mr. Ike-Onyechi’s uncorroborated accusations, law enforcement officers subjected Dwain Wallace to an investigatory stop. Given the situation in which he found himself, Mr. Ike-Onyechi was motivated to exculpate — and in fact tried to exculpate — himself from the crimes under investigation.
The cases cited establish that Mr. Ike-Onyechi’s information was insufficient to detain Mr. Wallace. Nevertheless, the officers believed that Mr. Wallace had committed a crime. Mr. Ike-Onyechi’s tip, however, gave the officers no more than a mere suspicion of criminal conduct by Mr. Wallace. More was needed to support Mr. Wallace’s detention.
In reviewing the record, I am struck by the several readily-available opportunities the officers had at the scene to verify Mr. Ike-Onyechi’s tip. I am forced to wonder whether a brief, minimally intrusive citizen encounter with Mr. Wallace would have yielded information sufficient to bolster Mr. Ike-Onyechi’s accusations.